ORDER
On June 12, 1998, pursuant to Article III, Rule 13 of the Supreme Court Rules, the *1152Respondent, Robert A. Pitassi filed an affidavit with this Court’s Disciplinary Board setting forth that he is aware he is the subject of an investigation of professional misconduct. The nature of the allegations of misconduct are that he wrongfully converted trust funds to his own use over which he had control as attorney for the trust. Respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent.
On June 25, 1998, Disciplinary Counsel filed Respondent’s affidavit with the Court. Upon review of Respondent’s affidavit we deem that an Order disbarring the Respondent from the practice of law is appropriate.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Robert A. Pitassi, be and he is hereby disbarred on consent from engaging in the practice of law.